Exhibit 10.72
SUMMARY SCHEDULE OF NON-EMPLOYEE DIRECTORS’ COMPENSATION
Effective October 13, 2008
Annual Retainers

  •   Non-Employee Executive Chairman: Approximately $400,000 in restricted
stock units (through 12/31/08)     •   Non-Employee Directors other than the
Executive Chairman: $45,000     •   Audit Committee Members: $10,000     •  
Nominating & Governance Committee Members: $5,000     •   Compensation Committee
Members: $5,000     •   Risk and Finance Oversight Committee Members: $5,000    
•   Special Committee Chairman approximately: $25,000

Fees for Meeting Attendance

  •   Board Meetings: $2,000 per meeting     •   Committee Meetings: $2,000 per
meeting

Except for the Non-Employee Executive Chairman’s retainer and the Special
Committee Chairman’s retainer, directors may choose to be paid their annual
retainers and meeting fees in one or both of the following forms:

  •   Cash     •   Common Stock

Each director completes a written election before the beginning of each calendar
year specifying the types and percentages of compensation to be paid in each
form of payment. If a director chooses to be paid in common stock, the director
receives a 25 percent premium in restricted stock with voting and dividend
rights which vests and the restrictions are removed on the vesting date of the
immediately preceding annual grant.
The Non-Employee Executive Chairman’s retainer for 2008 will be paid in
restricted stock units which are immediately vested but payout is deferred until
the Executive Chairman leaves the Board.
The Special Committee Chairman’s retainer for 2008 will be paid in vested common
stock with a 25 percent premium in restricted stock with voting and dividend
rights which vests and the restrictions are removed on May 20, 2009.
Equity Compensation

  •   Annual grant of 6,000 shares of restricted stock with voting and dividend
rights. The shares vest and the restrictions are removed on the one-year
anniversary of the grant date.     •   Initial grant of 5,000 shares of
restricted stock which vests and the restrictions are removed on the vesting
date of the immediately preceding annual grant.

 